Title: To Benjamin Franklin from Thomas Franklin, 11 October 1766
From: 
To: 


Sir
Lutterworth Octr 11 1766
I have Received all the Letters You have been so good as to Send and am not Able to Express my Self with humble thanks to you for all these great favours I and My Daughter Receive from you Likewise humbly thank Mrs. Stevenson for all her E[x]terordinary Goodness to my Daughter. It is joyfull news to me to hear my Daughter is getting better I Bless God for it, I have made bold to Send My Daughter a few Lines in Your Letter for I could not tell which would be most proper to send a Letter to her or to Write in Yours as I have I hope you and Mrs. Stevenson are Well as I am att this time and Conclude With all humble thanks to you and Mrs. Stevenson for all your great Goodness and am, Your Obedient humble Servant:
Thos: Franklin
